PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BOAZ et al.
Application No. 14/856,656
Filed: 17 Sep 2015
For: AMPHOTERIC COMPOUNDS

:
:
:	DECISION ON PETITION
:
:



This is a decision on the April 13, 2021 renewed petition filed under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer concurrently filed be prior art that is disqualified in the manner set forth 37 CFR 1.104(c)(4)(ii).  
 
For the reasons set forth below, the petition under 37 CFR 1.183 is GRANTED.

 
RELEVANT STATUTE AND REGULATIONS

35 U.S.C. 102 provides, in pertinent part:

(a) NOVELTY; PRIOR ART. – A person shall be entitled to a patent unless –
****
(2)  the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(b) EXCEPTIONS.—Subject matter developed by another person, which qualifies as prior art only under one or more of subsections (e), (f), and (g) of section 102, shall not preclude patentability under this section where the subject matter and the claimed invention were, at the time the claimed invention was made, owned by the same person or subject to an obligation of assignment to the same person.
****
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if— 
****
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.

(c) COMMON OWNERSHIP UNDER JOINT RESEARCH AGREEMENTS.—Subject matter disclosed and a claimed invention shall be deemed to have been owned by the same person or subject to an obligation of assignment to the same person in applying the provisions of subsection (b)(2)(C) if—
(1) the subject matter disclosed was developed and the claimed invention was made by, or on behalf of, 1 or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention;
(2) the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(3) the application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.104(c)(4)(ii) provides (emphasis added):

Subject matter which would otherwise qualify as prior art under 35 U.S.C. 102(a)(2) and a claimed invention will be treated as commonly owned for purposes of 35 U.S.C. 102(b)(2)(C) on the basis of a joint research agreement under 35 U.S.C. 102(c) if:
(A) The applicant or patent owner provides a statement to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement, within the meaning of 35 U.S.C. 100(h) and § 1.9(e), that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; and
(B) The application for patent for the claimed invention discloses or is amended to disclose the names of the parties to the joint research agreement.

37 CFR 1.321(d) provides:

A terminal disclaimer, when filed in a patent application or in a reexamination proceeding to obviate double patenting based upon a patent or application that is not commonly owned but was disqualified as prior art as set forth in either § 1.104(c)(4)(ii)
or (c)(5)(ii) as the result of activities undertaken within the scope of a joint research agreement, must:
(1)  Comply with the provisions of paragraphs (b)(2) through (b)(4) of this section;
(2)  Be signed in accordance with paragraph (b)(1) of this section if filed in a patent application or be signed in accordance with paragraph (a)(1) of this section if filed in a reexamination proceeding;
(3)  Include a provision waiving the right to separately enforce any patent granted on that application or any patent subject to the reexamination proceeding and the patent or any patent granted on the application which formed the basis for the double patenting, and that any patent granted on that application or any patent subject to the reexamination proceeding shall be enforceable only for and during such period that said patent and the patent, or any patent granted on the application, which formed the basis for the double patenting are not separately enforced.

37 CFR 1.183 provides:

In an extraordinary situation, when justice requires, any requirement of the regulations in this part which is not a requirement of the statutes may be suspended or waived by the Director or the Director’s designee, sua sponte, or on petition of the interested party, subject to such other requirements as may be imposed. Any petition under this section must be accompanied by the petition fee set forth in § 1.17(f).


DECISION 

In the present renewed petition filed under 37 CFR 1.183, applicant requests waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal 
disclaimer filed concurrently with the renewed petition be disqualified as prior art as set forth in 37 CFR 1.104(c)(4)(ii). In support of its request, applicant asserts at pages 1-2 of the renewed petition the following:

          The original petition sought a waiver of the requirement in 37 C.F.R. 
§ 1.321(d) that the reference listed in the terminal disclaimer filed March 30, 2020 be disqualified as prior art in accordance with 37 C.F.R. § 1.104(c)(4)(ii) in order for the terminal disclaimer to be effective to overcome the double patenting rejection based on that reference.

          The Decision dismissed the original petition for two reasons:

          1.    “It is unclear if this part of the statement [under 37 C.F.R. § 1.104(c)(4)(ii)]
encompassed the claimed invention of the instant application, the claimed invention of the reference, or both.” Decision, p. 5, first full paragraph.

          2.    “[T]he present petition is not accompanied by a terminal disclaimer filed under 37 CFR 1.321 (d) for which waiver of the prior art requirement in 37 CFR 1.321(d) is presently requested.” Decision, p. 5, second full paragraph.

          With respect to reason 1, a new statement is submitted herewith. The new statement clarifies that the claimed invention of the instant application was made as a result of activities undertaken within the scope of the joint research agreement.

          As for reason 2, a new terminal disclaimer for which waiver is sought is also submitted herewith, along with the difference between the previously paid and the current terminal disclaimer fee.

          The Decision notes that a new petition fee is not required for this renewed petition. The renewed petition should be granted because the deficiencies in the original petition, which are reproduced below with modifications where appropriate, have been remedied.

Applicant also asserts at page 6 of the renewed petition the following:

The provisions of 37 C.F.R. § 1.321(d), however, do not provide a mechanism to file a terminal disclaimer in situations where the joint research agreement meets the statutory requirements to be deemed commonly owned or subject to an obligation of assignment to the same person pursuant to 35 U.S.C. § 102(c), but the reference patent is not prior art that may be disqualified under 35 U.S.C. 102(b)(2)(C).

In the present case, the reference patent does not constitute prior art that can be disqualified, because the present application has the same filing date as the reference patent.

The practical effect is that Applicant is now subject to an extraordinary and unjust predicament where the NDP rejection may not be overcome by timely filing an otherwise compliant terminal disclaimer.

Accordingly, applicant contends that justice requires the Director to waive the non-statutory prior art disqualification requirement in 37 CFR 1.321(d) in this situation.

The petition under 37 CFR 1.183 has been fully considered.

A review of the record reveals that the terminal disclaimer based on a joint research agreement filed on April 13, 2021 meets all of the formal requirements of 37 CFR 1.321(d) and the requirements of 37 CFR 1.104(c)(4)(ii) (except for the disqualification of prior art requirement for which waiver is presently requested). Applicant met the requirements to establish the existence of a joint research agreement (JRA) in accordance with 37 CFR 1.104(c)(4)(ii) by:

(1) Submitting a statement on April 13, 2021, that the claimed invention(s) in the instant application and the claimed invention(s) in US 9,993,408 were subject to a joint research agreement, were developed and made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention(s) in the instant application, and the claimed invention(s) of the instant application were made as a result of activities undertaken within the scope of the joint research agreement; and

(2) Disclosing in the specification on filing the names of the parties to JRA.
 
In view of the present facts and circumstances, it is in the interest of justice to waive the requirement in 37 CFR 1.321(d) that the reference be prior art that is disqualified in the manner as set forth in 37 CFR 1.104(c)(4)(ii) in order for applicant to able to file the terminal disclaimer under this provision to obviate the nonstatutory double patenting rejections of record based on the reference listed in the terminal disclaimer. Accordingly, the renewed petition under 37 CFR 1.183 requesting waiver of the requirement in 37 CFR 1.321(d) that the reference being disclaimed over in the terminal disclaimer filed on April 13, 2021, be prior art that is disqualified in the manner set forth in 37 CFR 1.104(c)(4)(ii) is granted.


CONCLUSION

1.  The renewed petition filed on April 13, 2021 under 37 CFR 1.183 is granted.

2.  The terminal disclaimer filed on April 13, 2021 is being forwarded to the paralegal staff for processing.

3.  Telephone inquiries related to this decision should be directed to the undersigned at (571) 
272-3211.

/Christina Tartera Donnell/

Christina Tartera Donnell 
Attorney Advisor – Office of Petitions